Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On pg. 23, ¶ [0074], “leaving the heads coupled together on the trailer, step 509” should read “leaving the heads coupled together on the trailer, step 511”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. (US 20200086703 A1), hereinafter Johnson.
Regarding claim 1, Johnson teaches a trailer coupling assembly 10 for coupling at least one of an air line or an electrical line of a tractor to a trailer that is configured to be pulled by the tractor, comprising (FIG. 1, ¶ [0018]):
a frame 28 that is configured to be mounted to the trailer (FIG. 1, ¶ [0019]); and 
a trailer coupling head 152 that is carried by the frame 28, wherein the trailer coupling head comprises at least one of a connector for an air line 168 or a connector for an electrical line 170 (FIG. 6, ¶ [0026]) that are configured to be connected to at least one of a connector for an air line 132, 134 or a connector for an electrical line 136 of the tractor (FIG. 1, ¶ [0024]), and at least one alignment rail 156, 160 (FIG. 6, ¶ [0026]) for facilitating passive rotational alignment about a first axis 42 between the trailer coupling head and a tractor coupling head 26 (FIG. 2, ¶ [0027]).
Regarding claim 3, Johnson teaches the assembly of claim 1, wherein the first axis 42 is a vertical axis (FIG. 2, ¶ [0020] and [0027]).
Regarding claim 4, Johnson teaches the assembly of claim 1, wherein the alignment rail 156, 160 comprises a structure that references the front, bottom edge of the trailer (FIGS. 1 and 6).
Regarding claim 5, Johnson teaches the assembly of claim 1, wherein the trailer coupling head 152 comprises an opening 166 for receiving the tractor coupling head 26 (FIG. 6, ¶ [0026]).
Regarding claim 6, Johnson teaches the assembly of claim 5, wherein the trailer coupling head 152 comprises alignment features 156, 160, 162, wherein when the tractor coupling head 26 engages with the trailer coupling head, the alignment features engage with the tractor coupling head to align the tractor coupling head with the trailer coupling head (FIGS. 6, 7A-7B and 8A-8D, ¶ [0027]).
Regarding claim 7, Johnson teaches the assembly of claim 1, wherein the trailer coupling head 152 comprises at least one air line connector 168 and at least one electrical connector 170 (FIG. 6, ¶ [0026]).
Regarding claim 8, Johnson teaches the assembly of claim 7, wherein the trailer coupling head 152 comprises a pair of air line connectors 168 and at least one electrical connector 170 (FIG. 6, ¶ [0026]).
Regarding claim 9, Johnson teaches the assembly of claim 8, wherein the at least one electrical connector 170 is located between the pair of air line connectors 168 (FIG. 6, ¶ [0026]).
Regarding claim 10, Johnson teaches the assembly of claim 1, wherein an alignment structure 186 coupled to the tractor coupling head 26 is constructed and arranged to engage with the alignment rail 156, 160 (FIGS. 5A-5B, ¶ [0027]).
Regarding claim 11, Johnson teaches the assembly of claim 10, wherein when the alignment structure 186 engages with the alignment rail 156, 160, a torque is applied about the first axis 42 to rotate the tractor coupling head 26 into alignment with the trailer coupling head 152 (FIGS. 5A-5B and 8A-8D, ¶ [0027]).
Regarding claim 12, Johnson teaches the assembly of claim 1, wherein the tractor coupling head 26 is constructed and arranged to be removably clamped in place to the trailer coupling head 152 (FIGS. 8A-8D and 9, ¶ [0027]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Smith et al. (US 20210053407 A1), hereinafter Smith.
Regarding claim 14, Johnson teaches all of the elements of the present invention as stated above except the assembly of claim 1, wherein the trailer coupling head is configured to move in at least one DOF relative to the frame.
Smith teaches the trailer coupling head being configured to move in at least one DOF (horizontal translation along plate 1810) relative to the frame (FIGS. 18-22, ¶ [0196] – [0197]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively attach a trailer coupling head to a trailer using the clamp assembly frame taught by Smith rather than bolting or screwing the frame onto the trailer as disclosed by Johnson (¶ [0026]) as this would allow for the frame to be easily and quickly attached and unattached to a trailer, allowing a trailer to be used with either a conventional tractor or a tractor equipped with the trailer coupling assembly disclosed by Johnson.
Regarding claim 19, Johnson in view of Smith teaches all of the elements of the present invention as stated above.
	Johnson additionally teaches the assembly of claim 14, wherein the trailer coupling head 152 comprises first 156, 160 and second alignment rails 162 (the rear wall of the trailer acts as an alignment rail in cooperation with alignment rails 156, 160), wherein the second alignment rail is positioned to be orthogonal to the first alignment rail (FIG. 6, ¶ [0026] – [0027]).
	Regarding claim 20, Johnson in view of Smith teaches all of the elements of the present invention as stated above.
	Johnson additionally teaches the assembly of claim 19, wherein the second alignment rail 162 facilitates rotational alignment about a second axis 70, between the trailer coupling head and a tractor coupling head (FIG. 2, 4 and 7A-7B, ¶ [0027]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Algüera (DE 102019202352 A1).
Regarding claim 21, Johnson teaches all of the elements of the present invention as stated above except the system of claim 1, wherein the frame is removably coupled to the trailer with magnets.
Algüera teaches the frame 42 being removably coupled to the trailer with magnets 44 (FIG. 9A, pg. 8, ¶ [0078], “The fastening device 40 is on a front corner 118 the front wall 114 of the trailer 110 arranged. In the side panels 42 there is one magnetic element each 44, making the fastening device 40 on the trailer 110 in the area of its front corner 118 is magnetizable, is fixed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively attach a frame to a trailer with magnets as disclosed by Algüera rather than bolting or screwing the frame onto the trailer as disclosed by Johnson (¶ [0026]) as this would allow for the frame to be easily and quickly attached and unattached to a trailer, allowing a trailer to be used with either a conventional tractor or a tractor equipped with the trailer coupling assembly disclosed by Johnson.
Allowable Subject Matter
Claims 2, 13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, Johnson does not teach the assembly of claim 1, wherein the
alignment rail folds up for storage.
Regarding claim 13, Johnson does not teach the assembly of claim 12, wherein a latch
and a solenoid that is configured to move the latch allow the tractor coupling head to either remain with trailer coupling head or retract from the trailer coupling head.
Regarding claim 15, Johnson in view of Smith does not teach the assembly of claim 14,
wherein the at least one DOF is translation along the first axis.
Regarding claim 16, Johnson in view of Smith does not teach the assembly of claim 15, wherein the first axis is vertical, wherein the trailer coupling head is configured to ride along a vertically oriented track that is coupled to the frame.
Regarding claim 17, Johnson in view of Smith does not teach the assembly of claim 16, further comprising a spring, wherein the trailer coupling head is coupled to the spring to bias the trailer coupling head in a neutral position.
Regarding claim 18, Johnson in view of Smith does not teach the assembly of claim 14, wherein the at least one DOF is rotation about the first axis.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this office action.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Ryan Hardy whose telephone number is 571-272-4406. The examiner can
normally be reached from 10:00 AM – 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Minnah Seoh can be reached on 571-270-7778.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/RYAN HARDY/
Patent Examiner, Art Unit 3611

/JACOB B MEYER/Primary Examiner, Art Unit 3618